Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “at least two flanges”. Newly amended claim 1 now recites “at least one radial flange”.  It is unclear if the two flanges of claim 15 is included in the at least one flange of claim 1 or if three flanges are now required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otto U.S. 2016/0176324 in view of Booth U.S. 2,450,078.
Re clm 1, Otto discloses a clip (122, Fig. 1 and 2) for providing a sliding force towards a movable substrate, the clip comprising at least one strip (Fig. 2), wherein the at least one strip comprises a first axial end (top of Fig. 2) and a second axial end (bottom of Fig. 2) and an arcuate shape (122 is curved) between the first axial end and the second axial end; the at least one strip is a metal strip (132; [0031]) comprising a sliding layer (134; [0031]) at an outbound side. 
Although Otto discloses the clips can be of varying shapes and sizes ([0023]), Otto does not explicitly disclose the clip further comprises at least one radial flange projecting radially from the first axial end and/or the second axial end of the at least one strip, and at least one projection and at least one aperture suitable for attaching the clip to a support.
Booth discloses a sliding bearing element with at least one strip (Fig. 4-6) comprising at least one radial flange (20) projecting radially from the first axial end and/or the second axial end of the at least one strip, and at least one projection (nail) and at least one aperture (nail hole) suitable for attaching the clip to a support for the purpose of providing a bearing which inherently provides self-adjustment (col. 1: lines 42-44).
It would have been obvious to one of ordinary skill in the art to substitute the shape of the bearing element of Otto with that of Booth and provide at least one radial flange projecting radially from the first axial end and/or the second axial end of the at least one strip, and at least one projection and at least one aperture suitable for attaching the clip to a support for the purpose of providing a bearing which inherently provides self-adjustment.
Re clm 4, the improvement of Booth further discloses the at least one projection or aperture is positioned at the at least one radial flange (both the nail hole and nail are located on the flange).
Re clm 6, the improvement of Otto further discloses the sliding layer comprises a polymer (PTFE; [0031]).
Re clm 7, Otto further discloses the polymer is selected from the group of a fluoropolymer, polyacetal, polyether ether ketone (PEEK), polyethylene (PE), polysulfone, polyamide (PA), polyphenylene sulfide (PPS), polyurethane (PUR), polyester, polyphenylene oxide, and mixtures thereof ([0025]).
Re clm 16, Otto further discloses the strip has a tapered axial end ([0024]).
Re clm 20, Otto further discloses a method for providing a sliding force towards a movable substrate (130, Fig. 1), comprising: providing an assembly (Fig. 1) comprising a movable substrate (130) and a clip (122), the clip comprising at least one strip, wherein the at least one strip comprises a first axial end (top, Fig. 2) and a second axial end (bottom) and an arcuate shape (curved) between the first axial end and the second axial end; and the at least one strip is a metal strip (132; [0031]) comprising a sliding layer (134; [0031]) at an outbound side; moving the movable substrate such that the clip can provide a desired sliding force towards the movable substrate.
Although Otto discloses the clips can be of varying shapes and sizes ([0023]), Otto does not explicitly disclose the clip further comprises at least one radial flange projecting radially from the first axial end and/or the second axial end of the at least one strip, and at least one projection and at least one aperture suitable for attaching the clip to a support.
Booth discloses a sliding bearing element with at least one strip (Fig. 4-6) comprising at least one radial flange (20) projecting radially from the first axial end and/or the second axial end of the at least one strip, and at least one projection (nail) and at least one aperture (nail hole) suitable for attaching the clip to a support for the purpose of providing a bearing which inherently provides self-adjustment (col. 1: lines 42-44).
It would have been obvious to one of ordinary skill in the art to substitute the shape of the bearing element of Otto with that of Booth and provide at least one radial flange projecting radially from the first axial end and/or the second axial end of the at least one strip, and at least .
	
Claims 1, 4, 6-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Booth U.S. 2,450,078 in view of Otto U.S. 2016/0176324.
Re clm 1¸ Booth discloses a clip (Fig. 4-6) for providing a sliding force towards a movable substrate, the clip comprising at least one strip, wherein the at least one strip comprises a first axial end (26) and a second axial end (20) and an arcuate shape (25) between the first axial end and the second axial end, wherein the clip further comprises at least one radial flange (at 20) projecting radially from the first axial end and/or the second axial end of the at least one strip, and at least one projection (nail) and at least aperture (nail hole) suitable for attaching the clip to a support.
Booth does not disclose the at least one strip is a metal strip comprising a sliding layer at an outbound side.
Otto discloses a bearing element comprising a metal substrate (132, Fig. 2; [0031]) with a sliding layer (134; [0031]) on the outbound side for the purpose of providing composite elements that have great friction characteristics while also providing the required strength for longevity.
It would have been obvious to one of ordinary skill in the art to modify the material of the bearing of Booth and provide the at least one strip is a metal strip comprising a sliding layer at an outbound side for the purpose of providing composite elements that have great friction characteristics while also providing the required strength for longevity.
Re clm 4, Booth further discloses the at least one projection or aperture is positioned at the at least one radial flange (21 and 22 are located on 20).
Re clm 6, the improvement of Otto further discloses the sliding layer comprises a polymer (PTFE; [0031]).
Re clm 7, the improvement of Otto further discloses the polymer is selected from the group of a fluoropolymer, polyacetal, polyether ether ketone (PEEK), polyethylene (PE), polysulfone, polyamide (PA), polyphenylene sulfide (PPS), polyurethane (PUR), polyester, polyphenylene oxide, and mixtures thereof ([0025]).
Re clm 8, the improvement of Otto further discloses the metal layer is any kind of metal alloy which provides an elastic behavior under application load in an arcuate shape (alloy; [0031]; all alloys are capable of some elastic behavior).
Re clm 15¸ Booth further discloses the clip has at least two flanges (for example, 20 and 26).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Booth U.S. 2,450,078 in view of Otto U.S. 2016/0176324 as applied to claim 1 above, and further in view of Ott U.S. 6,296,236.
Booth in view of Otto discloses all the claimed subject matter as described above.
Re clm 5, Booth does not disclose the at least one projection or aperture comprises a snap in mechanism for attaching to a support.
Ott teaches a fastening means on a flange comprising the at least one projection (55, Fig. 11) and at least one aperture (U-shaped slits; col. 6: lines 51-54) comprises a snap in mechanism for attaching to a support.
Since both Booth and Ott disclose flanges with attachment means, it would have been obvious to one of ordinary skill in the art to substitute the nail fasting means of Booth with the snap mechanism of Ott to achieve the predictable result of fastening the clip without the use of tools or other elements.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Booth U.S. 2,450,078 in view of Otto U.S. 2016/0176324 as applied to claim 1 above, and further in view of Collins U.S 452,098.
Booth in view of Otto discloses all the claimed subject matter as described above.
Assuming Booth only discloses a single flange:
Re clm 15, Booth does not disclose the clip has at least two flanges.
Collins discloses a clip (f2, Fig. 5) comprising at least two flanges (top and bottom horizontal portions f3).
It would have been obvious to one of ordinary skill in the art to modify the clip shape of Booth and provide the clip has at least two flanges for the purpose of providing an anchoring point on both sides of the clip to better withstand forces in both sliding directions and prevent accidental clip release from the support.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Otto U.S. 2016/0176324 in view of Booth U.S. 2,450,078.
Re clm 17, Otto discloses an assembly comprising a movable substrate (130, Fig. 1) and a clip (122) for providing a sliding force towards the movable substrate, the clip comprising at least one strip (Fig. 2), wherein the at least one strip comprises a first axial end (top of Fig. 2) and a second axial end (bottom) and an arcuate shape (curved) between the first axial end and the second axial end; the at least one strip is a metal strip (132; [0031]) comprising a sliding layer (134; [0031])at an outbound side.
Otto does not disclose at least one radial flange projecting radially from the first axial end and/or the second axial end of the at least one strip; and at least one projection and at least aperture suitable for attaching the clip to a support.
Booth teaches a sliding bearing element with at least one strip (Fig. 2-6) comprising at least one radial flange (20) projecting radially from the first axial end and/or the second axial 
It would have been obvious to one of ordinary skill in the art to substitute the shape of the bearing element of Otto with that of Booth and provide at least one radial flange projecting radially from the first axial end and/or the second axial end of the at least one strip; and at least one projection and at least one aperture suitable for attaching the clip to a support for the purpose of providing a bearing which inherently provides self-adjustment.
Re clm 18, Otto further discloses the movable substrate is a shaft or a profile (130 is a shaft).
Re clm 19, Otto further discloses the clip is suitable for use in slider systems e.g. seat mechanisms (Fig. 6), automotive interior mechanisms, opening/closing mechanisms.

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Otto in view of Booth fails to disclose all the limitations of claim 1, however, the nails of Booth have been interpreted as the “projection” required by the claim.  The apertures are still considered to be the nail holes. Thus, the combination does discloses both a projection and an aperture as required by the claims.

The examiner further notes that Ott disclose a fastening means that comprises both the aperture and the projection to formed in a single piece construction (col. 6: lines 51-54).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656